Citation Nr: 0306340	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  96-45 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to compensation under the provisions of title 
38, United States Code, Section 1151, for a left hip 
disorder.

3.  Entitlement to an increased evaluation for arthritis with 
pes planus, status post injury, right foot, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for arthritis with 
pes planus, status post left foot injury, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
a laceration of the base of the right toe.

6.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945 and from September 1950 to December 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran's  laceration scar of the base of the right toe 
is tender and painful.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a laceration 
scar of the base of the right toe have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Code 7804 (2001); 67 Fed. Reg. 49.950 (Aug. 
30, 2002) (to be codified as amended at 38 C.F.R. § 4.118 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805).


REASONS AND BASES FOR FINDING AND CONCLUSION


 Laceration Scar of the Base of the Right Toe

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Service connection is currently in effect for a laceration 
scar of the base of the right toe.  A noncompensable 
disability evaluation has been assigned. 

The Board notes that the regulations governing scar codes 
were changed during the course of the veteran's appeal.  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. Id.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

In this case neither version is more favorable to the 
appellant and the veteran is not prejudiced by our 
consideration of the new regulation as the Board will grant 
the maximum benefit sought.  Similarly, any VCAA violation is 
moot by the grant of the maximum benefit based upon the facts 
of the case.  

In May 2000, a VA examination was conducted for compensation 
purposes.  The scar on the dorsal aspect of the right toe was 
found to be .2 cm.  It was tender to palpation and was 
depressed with an estimated loss of one percent of tissue.  
The color was purple to brown.  There was no edema, 
inflammation, or keloid formation.  

The Board notes that while the scar was described as tender, 
the examiner did not rule in or out the presence of pain.  In 
as much as the veteran has asserted that his scar is more 
severe than currently evaluated, the Board will accept that 
he has pain in addition to the objective tenderness.  The 
alternative would be to remand for a merely subjective 
finding.  The Board concludes that the right toe scar more 
closely approximates a painful and tender scar.  In view of 
the fact that such an evaluation may be granted even if on 
the tip of a toe or the evaluation may exceed the amputation 
rule, a 10 percent evaluation is granted.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his laceration scar of the base of the right toe.  There 
have also been no findings that his laceration scar of the 
base of the right toe interferes with his employment.  
Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected laceration scar of the base of 
the right toe and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.


ORDER

A 10 percent evaluation for a laceration scar of the base of 
the right toe is granted, subject to regulations governing 
the payment of monetary benefits.  




REMAND

With regard to the issues of entitlement to service 
connection for dental trauma; entitlement to an increased 
evaluation for arthritis with pes planus, status post injury, 
right foot, currently evaluated as 20 percent disabling; and 
entitlement to an increased evaluation for arthritis with pes 
planus, status post left foot injury, currently evaluated as 
20 percent disabling, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law and regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.156, 3.159).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Hereinafter known 
collectively as VCAA.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. 

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 with regard 
to these issues, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)). 

With regard to the issue of entitlement to compensation under 
the provisions of title 38, United States Code, Section 1151, 
for a left hip disorder as residuals from treatment received 
at a VA medical facility, the Board notes that there has not 
been an opinion rendered as to whether the veteran would be 
entitled to compensation under the provisions of 1151 based 
upon treatment he received at that facility.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
action must include the issuance of a 
proper VCAA letter.

2.  The RO should obtain copies of all 
relevant treatment records of the veteran 
from Central Texas Health Care Systems 
(VAMC Waco, Temple, Marlin, and Outpatient 
Clinic Austin) from August 2002 to the 
present.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any left hip 
disorder.  All indicated studies must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide answers to the 
following:  Did the veteran suffer 
additional disability as a result of 
treatment by VA?  If there was additional 
disability, was such due to fault or 
reasonably foreseeable?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 
38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


